Opinion of February 6, 2003, Withdrawn, Dismissed and Substitute Opinion
filed April 3, 2003








Opinion of February 6, 2003, Withdrawn, Dismissed and
Substitute Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00095-CV
____________
 
XENOS MAN-WAH YUEN, USA LUBE OIL AND CHEMICAL
COMPANY, L.L.C., CAI YI, and GLORY MISSION, Appellants
 
V.
 
GRACE YUK-MUI-CHIN, RICHARD A. TINDALL,
WASHINGTON MUTUAL BANK, F.A., and BANK ONE, N.A., Appellees
                                                                                                                                               

On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 91-13820-A
                
                                                                                                                               
 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 14,
2001.  On February 6, 2003, this court
issued an opinion, affirming the trial court=s judgment.
On March 18, 2003, appellants and appellees
filed a joint motion, advising the court that the parties had reached an
agreement to settle, and that, pursuant to the terms of that settlement
agreement, the parties asked this court to withdraw the opinion of February 6,
2003, and dismiss the appeal.  See
Tex. R. App. P. 42.1.  We grant the motion.




Accordingly, we withdraw the opinion of February 6, 2003, and
substitute this opinion, dismissing the appeal.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.